Title: To George Washington from Jedediah Huntington, 3 October 1783
From: Huntington, Jedediah
To: Washington, George


                        
                            Dear Sir,
                            West Point 3d Octor 1783
                        
                        The cold Season drawing near, admonishes Mrs Huntington of the Necessity of leaving her present
                            Habitation—she proposes, therefore, to move next Week to New York in order to take Passage by Water to Norwich—the State of
                            the Connecticut Line & my own affairs will, I expect, allow me to follow her soon after—we join in the most
                            respectful Compliments to Mrs Washington & your Excellency, and assure you that Time only will efface the
                            Impressions which your Friendships and Civilities have made on our Minds.
                        As a Soldier I cannot part with your Excellency without expressing the uninterrupted Satisfaction which I
                            have enjoyed under your Command, during an arduous War of Eight long years—that the Happiness of your future days may be
                            proportioned to the eminent Services which you have rendered your Country is the devout and fervent Wish of dear Sir, Your
                            sincere Friend & humble Servant
                        
                            J. Huntington
                        
                    